               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



LAKITA CARR, Individually and     §
As Representative of the ESTATE   §
OF DARRALL THOMAS, and ANGELINA   §
LEFFYEAR, As Next Friend for      §
D.T. I JR. I                      §
                                  §
               Plaintiffs,        §
                                  §
v.                                §
                                  §
THE CITY OF SPRING VALLEY         §
VILLAGE; THE CITY OF HEDWIG       §
VILLAGE; MEMORIAL VILLAGE,        §
AXON (formerly TASER              §
INTERNATIONAL) ; JOSEPH           §
DARREHSHOORI, In His Individual   §
Capacity; TRENT B. WOOD, In       §    CIVIL ACTION NO. H-18-2585
His Individual Capacity;          §
NATHAN FRAZIER, In His            §
Individual Capacity; RICHARD      §
ANTONIO HERNANDEZ, In His         §
Individual Capacity; CARLOS       §
PINEDA, In His Individual         §
Capacity; ERIC SILLIMAN, In       §
His Individual Capacity;          §
MANNY AGUILAR, In His             §
Individual Capacity; DONALD       §
NOWLIN, In His Individual         §
Capacity; MARK STOKES, In         §
His Individual Capacity;          §
JERRY HANSON, In His              §
Individual Capacity; and          §
STEPHEN SANFORD, In His           §
Individual Capacity,              §
                                  §
               Defendants.        §



                  MEMORANDUM OPINION AND ORDER


     Plaintiffs, Lakita Carr and Angelina Leffyear, brought this

action against numerous defendants for violation of civil rights
guaranteed by the Fourth and Fourteenth Amendments under 42 U.S.C.

§   1983,     and for negligence,        wrongful death,      and survival claims

under Texas law arising from the May 31,                 2016,       death of Darrall

Thomas.        On March 20, 2019, the court entered a Memorandum Opinion

and Order (Docket Entry No. 15) granting motions to dismiss filed

by defendants Spring Branch Independent School District ("SBISD"),

Scott        Williams      ("Williams") ,     and    Jerry     Hanson       ("Hanson")

(collectively, "the SBISD Defendants")              (Docket Entry No. 7), and by

defendants Carlos Pineda ("Pineda"), Stephen Sanford ("Sanford"),

Eric        Silliman    ("Silliman") ,   Donald Nowlin        ("Nowlin"),     City of

Hedwig Village ("CHV") and City of Spring Valley Village ("CSVV")

(Docket Entry No. 8); denying plaintiffs' requests to amend; and

concluding that the claims asserted against all other defendants

should be dismissed for want of prosecution under Federal Rule of

Civil Procedure 4(m) because plaintiffs failed to file proofs of

service for any defendants.               On March 20,       2019,    the court also

entered a        Final Judgment     (Docket Entry No.         16)    dismissing with

prejudice the claims asserted against the defendants who had filed

motions to dismiss and dismissing without prejudice the claims

asserted against all other defendants.              Pending before the court is

Plaintiffs'       Motion for New Trial,           to Reinstate and Reopen Case

("Plaintiffs'          Motion for New Trial")        (Docket Entry No.        18) ,   to

which the SBISD Defendants have responded. 1             For the reasons stated


        1
      SBISD Defendants' Response to Plaintiff's Motion for New
Trial, to Reinstate and Reopen Case ("SBISD Defendants' Response"),
Docket Entry No. 19.

                                            -2-
below, plaintiffs' motion for new trial,                      to reinstate and reopen

will be denied.


                                I.      Standard of Review

        Plaintiffs'      Motion for New Trial does not cite the                          legal

authority pursuant to which plaintiffs seek relief.                           The timing of

plaintiffs' motion challenging the court's ruling determines how

their motion should be evaluated.

        A motion asking the court to reconsider a prior ruling is
        evaluated either as a motion to "alter or amend a
        judgment" under Rule 59 (e) or as a motion for "relief
        from a final judgment, order, or proceeding" under
        Rule 60(b).     The rule under which the motion is
        considered is based on when the motion was filed.
        If the motion was filed within twenty-eight days after
        the entry of the judgment, the motion is treated as
        though it was filed under Rule 59, and if it was filed
        outside of that time, it is analyzed under Rule 60.

Demahy v. Schwarz Pharma,                Inc.,    702 F.3d 177,       182 n.2     (5th Cir.

2012)     (per curiam),         cert.    denied,     134 S.    Ct.    57     (2013)   (citing

Texas A&M Research Foundation v. Magna Transportation,                            Inc., 338

F. 3d 394,       400   (5th Cir. 2003)).           Because the pending motion was

filed    on      the   twenty-eighth        day    after   the       Final    Judgment     was

entered, the court will consider it under Rule 59(e)

        Rule 59(e) motions "serve[] the narrow purpose of allowing a

party to correct manifest errors of law or fact or to present newly

discovered evidence."                Templet v. HydroChem,           Inc., 367 F.3d 473,

479     (5th Cir.      2004),    cert.     denied,    125 S.     Ct.       411   (2005).      A

Rule    59 (e)    motion   "'calls        into question        the     correctness       of   a

judgment'" and "is not the proper vehicle for rehashing evidence,

                                             -3-
legal theories, or arguments that could have been offered or raised

before       the    entry of         judgment."      Id.   at    478-79.      Relief     under

Rule       59 (e)   is        an    "extraordinary     remedy     that     should   be    used

sparingly."          Id. at 479.


                      II.          Plaintiffs' Motion for New Trial

A.     Background

       On July 25,             2018,    this action was         removed from the         281st

District Court of Harris County,                     Texas,     where it was originally

filed on May 31, 2018, under Cause No. 2018-36505. 2                         The Notice of

Removal states that the following defendants were served, agreed to

removal, and removed this action within thirty days of having been

served:        Sanford, CHV, CSVV,           Silliman, Nowlin, and Pineda. 3                  The

Notice of Removal also states that "[n]o other Defendant has been

served with process in the state action." 4

       On August 7, 2018, the court issued an Order for Conference

and Disclosure of Interested Parties (Docket Entry No. 3, p. 2                            ~    9)

-that included the following notice to the plaintiffs:

       Fed. R. Civ. P. 4(m) requires defendant(s) to be served
       within 90 days after the filing of the complaint.   The
       failure of plaintiff{s) to file proof of service within


       2
      Defendants' Carlos Pineda, Stephen Sanford, Eric Silliman,
Donald Nowlin, City of Hedwig Village and City of Spring Valley,
Notice of Removal, Docket Entry No. 1 and Exhibit B (state court
docket sheet) .
       3
           Id. at 2      ~~    3-5 and 7.



                                               -4-
      90 days after the filing of the complaint may result in
      dismissal of this action by the court on its own
      initiative without further notice. 5

      On August         22,    2018,       plaintiffs          filed    Plaintiffs'     Amended

Complaint (Docket Entry No. 6).

      On August 31,           2018,        the SBISD Defendants appeared in this

action by filing a motion to dismiss. 6                           On September 21,         2018,

plaintiffs filed a response to the SBISD Defendants'                                 Motion to

Dismiss      in    which      they    argued       the        adequacy    of   their    amended

complaint         and   asked        for     leave       to     amend     if   needed. 7       On

September 28, 2018, the SBISD Defendants filed a reply. 8

      On September 5,           2018,       the following six defendants filed a

motion to dismiss:             Pineda,       Sanford,         Silliman,    Nowlin,     CHV,   and

CSVV. 9    On September 26, 2018, plaintiffs filed a response to these

six defendants' motion to dismiss in which they argued the adequacy



      5
          Docket Entry No. 3,          ~    9.
      6
     Motion to Dismiss of Defendants, Spring Branch Independent
School District,    Scott Williams   and Jerry Hanson   ( "SBISD
Defendants' Motion to Dismiss"), Docket Entry No. 7.
      7
      Plaintiff's Response to Defendants Spring Branch Independent
School District's, Scott Williams's, and Jerry Hanson's Motion to
Dismiss, Docket Entry No. 9.
      8
      SBISD Defendants' Reply to Plaintiff's Response to Motion to
Dismiss of Defendants Spring Branch Independent School District,
Scott Williams and Jerry Hanson, Docket Entry No. 11.
      9
      Defendants', Carlos Pineda, Stephen Sanford, Eric Silliman,
Donald Nowlin, City of Hedwig Village and City of Spring Valley
Village, Motion to Dismiss Claims Asserted in Plaintiffs' Amended
Complaint, Docket Entry No. 8.

                                                 -5-
of their amended complaint and asked for leave to amend if needed. 10

On October 2, 2018, these six defendants filed a reply in support

of their motion to dismiss. 11

      On March 20, 2019, the court entered a Memorandum Opinion and

Order (Docket Entry No. 15) that granted the two motions to dismiss

the claims that plaintiffs asserted in their Amended Complaint

against six of the individual defendants (Hanson, Williams, Pineda,

Sanford,       Silliman,      and    Nowlin)    and     three      of   the   municipal

defendants (CHV, CSVV, and SBISD); denied the plaintiffs' requests

for   leave     to   amend;    and    concluded       that   the    remaining    claims

asserted in Plaintiffs' Amended Complaint should be dismissed for

want of prosecution under Federal Rule of Civil Procedure 4(m)

because plaintiffs failed to file proof of service for any of the

remaining defendants. 12            The court also entered a Final Judgment

(Docket Entry No. 16) dismissing with prejudice the claims asserted

against the defendants who had filed motions to dismiss,                          i.e.,

individual defendants Hanson, Williams, Pineda, Sanford, Silliman,

and Nowlin,       and municipal defendants CHC,              CSVV,      and SBISD;   and


      10
      Plaintiff' s Response to Defendants Carlos Pineda, Stephen
Sandford, Eric Silliman, Donald Nowlin, City of Hedwig Village, and
City of Spring Valley Village Motion to Dismiss, Docket Entry
No. 10.
      11
      Defendants', Carlos Pineda, Stephen Sanford, Eric Silliman,
Donald Nowlin, City of Hedwig Village and City of Spring Valley
Village, Reply to Plaintiffs' Response to Defendants' Motion to
Dismiss Claims Asserted in Plaintiffs' Amended Complaint, Docket
Entry No. 13.
      12
           Memorandum Opinion and Order, Docket Entry No. 15, pp. 3 6-3 8 .

                                          -6-
dismissing     without       prejudice   the    claims   asserted     against    the

defendants for whom plaintiffs had not filed proof of service,

i.e., City of Memorial Village ( "CMV"), Axon, City of Spring Valley

Village      Officers        Joseph   Darrehshoori       ( "Darrehshoori")       and

Trent B.     Wood     ("Wood") ,   City of Hedwig Village Officers Nathan

Frazier ("Frazier") and Richard Antonio (a/k/a Reginald) Hernandez

("Hernandez") ,       City    of   Memorial    Village   Sergeant     Mark   Stokes

("Stokes") , and Manny Aguilar ("Aguilar") .


B.   Analysis

     On April 17, 2019, plaintiffs filed their pending motion for

a new trial      (Docket Entry No.        18)      Asserting that defendants

Darrehshoori,       Wood,    and   Hernandez    were,    in   fact,   served    with

process, 13 plaintiffs

     request the court grant the Motion for New Trial, as to
     Defendants dismissed for want of prosecution, and City of
     Spring Valley Village to allow facts to come to light
     after Darrehshoori appears and answers, and reinstate the
     case on the court's docket with the defendants who have
     been served, but have failed to appear and answer the
     suit.  Plaintiff[s]   further pray[]    the court allow
     Plaintiffs an extension in time to continue to effectuate
     service on the remaining Defendants Axon, Mark Stokes,
     Trent Wood, Nathan Frazier, under FRCP Rule 4 (m) . 14

Plaintiffs argue that

     good cause exists for the inability to serve Axon, Mark
     Stokes, Trent Wood, Nathan Frazier, Spring Branch School
     District, Scott Williams, and Jerry Hanson in that
     efforts to serve each defendant was diligently made by


     13
      Plaintiffs' Motion for New Trial, Docket Entry No. 18, p. 2
(citing Docket Entry Nos. 1 and 17).
     14
          Id. at 4.

                                         -7-
      the Plaintiffs at the same time efforts to serve the
      defendants who were successfully served.         As such,
      Plaintiff [s] respectfully request an extension of time to
      serve these remaining defendants and reinstate the case
      as to the served defendants. 15

      Federal Rule of Civil Procedure 4(m)                        authorizes a district

court to dismiss a complaint if not timely served,                            unless good

cause is      shown for      the   failure.       If good cause is                shown,    the

district      court   must    extend     the     time       for    service    of    process.

Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996).                            "Good cause"

normally requires some evidence of "'good faith on the part of the

party seeking an enlargement             [of time]       and some reasonable basis

for   noncompliance        within    the       time     specified.'"              Lambert   v.

United States,        44   F. 3d 296,      299    (5th Cir.         1995)    (emphasis       in

original) .       Inadvertence,      mistake,         and    ignorance       of    the   rules

usually do not suffice.            Id.   Even if good cause does not exist,

the court has discretion to extend the time to serve a defendant

upon a showing that such relief is justified.                      Thompson, 91 F.3d at

21.

      As evidence that defendants Darrehshoori, Wood, and Hernandez

were, in fact, served with process, plaintiffs cited Docket Entry

Nos. 1 and 17.        Docket Entry No. 1 is the Notice of Removal, which

does not include any evidence that Darrehshoori, Wood, or Hernandez

were served with process before removal.                      Instead, the Notice of

Removal states that the following defendants were served, agreed to


      15
           Id. at 3-4.

                                           -8-
removal, and removed this action within thirty days of having been

served:           Sanford, CHV, CSVV, Silliman, Nowlin, and Pineda. 16               The

Notice of Removal also states that "[n]o other Defendant has been

served with process in the state action." 17                    Docket Entry No.       1

therefore does not provide evidence that defendants Darrehshoori,

Wood, and Hernandez were served with process.

       Docket Entry No. 17 was filed on April 15, 2019, and consists

of   two      documents        titled   "Officer/Authorized      Person Return       [of

service]"          for    Plaintiffs'      Original   Petition    and    Request     for

Disclosure:          (1) Officer/Authorized Person Return [of service] for

Donald Nowlin dated August 10, 2018; 18 and (2) Officer/Authorized

Person Return [of service] for Joseph Darrehshoori dated August 24,

2018. 19      Neither Docket Entry No. 1 nor Docket Entry Nos. 17 and

17-1    contain          any   evidence    that    plaintiffs    ever    attempted    or

perfected service of process on defendants Wood or Hernandez.                        The

return of service filed for Joseph Darrehshoori shows,                          however,

that the Citation was issued by the clerk of the state court on

June 25, 2018, less than one month after this action was filed in

state court on May 31, 2018, and one month before this action was

removed on July 25, 2018.                 The return of service also shows that

Darrehshoori was served with the state court Citation and Petition


       16
            Notice of Removal, Docket Entry No. 1, p. 2             ~~   3-5.
       17
            Id.   ~ 6.

       18
            Docket Entry No. 17.
       19
            Docket Entry No. 17-1.

                                             -9-
on August 24, 2018, almost one month after this action was removed

from state court and two days after plaintiffs filed their amended

complaint (Docket Entry No. 6) on August 22, 2018.

      Plaintiffs have neither offered any explanation for                their

failure to timely provide a return of service for Darrehshoori to

the court, nor have they argued that the return of service is newly

discovered evidence or that it shows Darrehshoori has been properly

served in compliance with Rule 4(m).              Indeed, the evidence before

the court indicates that service of the state court citation and

petition on Darrehshoori on August 24, 2018, was not proper because

by that date this action had not only been removed to federal court

but   plaintiffs   had   filed       an   amended     complaint.    Moreover,

plaintiffs fail    to offer any evidence showing that the amended

complaint was ever delivered to Darreshoori.

      Once a case is removed,         it becomes subject to the Federal

Rules of Civil Procedure.      28 U.S.C.      §   1446; Fed. R. Civ. P. 81(c);

Micromedia v. Automated Broadcast Controls, 799 F.2d 230, 233 (5th

Cir. 1986).    In a removed case where one of the defendants has not

been served,   "process or service may be completed or new process

issued in the same manner as in cases originally filed in such

district court."   28 U.S.C.     §   1448.   A split in authority exists in

this district as to whether a plaintiff in a removed action may

"complete" service on a defendant by using process obtained from

the state court before the removal.          Compare Alexander Technologies,

Inc. v. International Frontier Forwarders, Inc., No. Civ. A. H-05-


                                      -10-
2598,    2006 WL 3694517, at *1         (S.D. Tex. Dec.        14,   2006)   (holding

that service of state court citation served after removal was not

sufficient to perfect service of process), with Minter v. Showcase

Systems,    Inc.,    641 F.     Supp.   2d 597,      599-602    (S.D.   Miss.    2009)

(holding that "the completion of state service of process

following removal to [federal] court" constitutes "proper service

of process pursuant to 28 U.S.C.           §    1448").     The only circuit court

opinion that appears to have addressed the issue held that

        where the defendant has never been put on notice of the
        state court proceeding prior to removal [,]         the
        federal court cannot "complete" the state process by
        permitting it to be served after removal; rather[,] the
        federal court must issue new process pursuant to Rule 4
        of the Federal Rules of Civil Procedure.

Beecher v. Wallace, 381 F.2d 372, 373 (9th Cir. 1967)                   Because the

case law shows a           split of authority on the issue of whether a

plaintiff in a removed action may "complete" service on a defendant

by using process obtained from the state court before the removal,

the court concludes that plaintiffs have failed to establish that

the court's dismissal of the claims asserted against Darrehshoori

constitutes a manifest error of law that entitles plaintiffs to

Rule 59(e) relief.

        Because plaintiffs have failed to show that the return of

service for Darrehshoori filed on April 15, 2019, constitutes new

evidence,    or     that    Darrehshoori       was   been   properly    served   with

process such that the failure to reopen this action with respect to

him would constitute a manifest error of law, the court concludes

that plaintiffs have failed to establish that they are entitled to

                                        -11-
Rule 59(e) relief.       Accordingly, Plaintiffs' Motion for New Trial

with respect to Darrehshoori will be denied.

     Because the record before the court contains no evidence that

plaintiffs made any attempt to perfect service of process or sought

an extension of time to perfect service of process on any of the

other defendants who were named but not           served in this action

before    this    action was   dismissed,   and because   plaintiffs   have

failed to show that good cause existed for their failure to seek

service of process on those defendants, Plaintiffs' Motion for New

Trial with respect to them will be denied.


                        III.   Conclusions and Order

     For the reasons stated in      §   II, above, Plaintiffs' Motion for

New Trial,       to Reinstate and Reopen Case (Docket Entry No. 18) is

DENIED.

     SIGNED at Houston, Texas, on this the 25th day of April, 2019.




                                                          LAKE
                                            UNITED STATES DISTRICT JUDGE




                                    -12-
